DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
Claims 233, 235, 238-239, 244, 246, 247 are amended and claims 238-248 are newly added and filed on 6/1/2021.
Specification
The amendment filed 7/3/2018 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the newly added limitation to the claim 233, “operating the flow controller in response solely to the monitored pressure in the cavity for maintaining the pressure of the insufflating fluid in the cavity at the predefined working pressure while the discharge controller is operating to increase the rate at which the insufflating fluid is being discharged from the cavity to temporarily increase the flow of insufflating fluid to the cavity, for in turn temporarily increasing the flow rate of the insufflating fluid through the cavity for removing the undesirable gas”. Specially, “flow controller solely to the monitored pressure in the cavity” was not found in the specification. In PGPUB, ¶0189 discloses that the controller 18 could be solely responsive to the instrument sensor. In ¶0194, the vacuum pump is operated solely in response to the pressure in the cavity. However, ¶0197, the controller 18 in response to a signal from a pressure sensor for controlling flow control valve 146 (there is no solely). The specification does disclose that the flow valve can be response to the monitored pressure.

Claim Objections
Claims 233-236, 238-249 are objected to because of the following informalities:  
The terminologies used in the claims are different than the ones in the specification or drawings such as:
In line 5 of claim 233 “flow controller” should read as “flow control valve” and line 10 of claim 233 “discharge controller” should read “vacuum pump”. (this terms are repeated in claims 235, line 4, claims 239, lines 1-2, claim 244, lines 1-2, claims 246, lines 12, line 3, claim 247, lines 1-2, Claim 250, line 4,, line 9, claim 251, line 4, line 9, 252, line 1, 253, line 1) The applicant is asked to be consistent with the terminology. See abstract, drawings and/or specification (all used flow control valve, vacuum pump). 
In line 1 of claims 234-235, 238-249,, 252-254 “A method as claimed” should read as “The method as claimed ”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


In lines 12 to the end of claim 233, “operating the flow controller in response solely to the monitored pressure in the cavity for maintaining the pressure of the insufflating fluid in the cavity at the predefined working pressure while the discharge controller is operating to increase the rate at which the insufflating fluid is being discharged from the cavity to temporarily increase the flow of insufflating fluid to the cavity, for in turn temporarily increasing the flow rate of the insufflating fluid through the cavity for removing the undesirable gas” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specially, “flow controller in response solely to the monitored pressure in the cavity” was not found in the specification. In PGPUB, ¶0189 discloses that the controller 18 could be solely response to the instrument sensor. In ¶0194, the vacuum pump is operated solely in response to the pressure in the cavity. However, ¶0197, the controller 18 in response to a signal from a pressure sensor for controlling flow control valve 146 (there is no solely).
In lines 14 to the end of claim 251, “operating the flow controller in response solely to the monitored pressure in the cavity to continue to maintain the pressure of the cavity at the predefined working pressure while the discharge controller is operating to increase the rate at which the insufflating fluid and the undesirable gas is being discharged from the cavity” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specially, “flow controller in response solely to the monitored pressure in the cavity” was not found in the specification. In PGPUB, ¶0189 discloses that the controller 18 could be solely response to the instrument sensor. In ¶0194, the vacuum pump is operated solely in response to the pressure in the cavity. However, ¶0197, the controller 18 in response to a signal from a pressure sensor for controlling flow control valve 146 (there is no solely).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 233-235, 238-248, 251-253 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noda et al. (US. 5,476,447) (“Noda”).
 Re claim 233, Noda discloses a method (Fig. 8, abstract) for removing an undesirable gas from a cavity in the body of a human or animal subject during insufflating of the cavity (abstract, Fig. 8), the undesirable gas resulting from a procedure being carried out with an instrument (151) in the cavity (abstract, Fig. 8), the method comprising: delivering insufflating fluid to the cavity through a flow controller  (125, 128, 130, 123, 135), monitoring the pressure of the insufflating fluid in the cavity, operating the flow controller  (135) to maintain the pressure of the insufflating fluid in the cavity at a predefined working pressure in response to the monitored pressure of the insufflating fluid in the cavity (abstract, Col. 15, lines 15-25, Col. 1, line 65- Col. 2, lines 20), providing a discharge controller (102 include valve 142 or the relief valve 133) for controlling discharge of insufflating fluid from the cavity (Col. 9, lines 34-36, Col. 13, lines 31-38, Col. 14, lines 35-40), operating the discharge controller to increase the rate at which the insufflating fluid is discharged from the cavity in response to a first externally generated electrical or pneumatic control signal (as the response to extra pressure due to increase foot 136 see Col. 13, lines 20-26), the first externally generated electrical or pneumatic control signal being derived from one of a first manually generated signal (foot 136), a signal generated by the instrument in the cavity being indicative of one of the operation of the instrument and the commencement of operation of the instrument (151 Col. 12, lines 31-64), and a signal derived from a control system  (152) operating the instrument in the cavity being indicative of one of the operation of the instrument and the commencement of operation of the instrument (151 Col. 12, lines 31-64), operating the flow controller in response solely to the monitored pressure in the cavity for maintaining the pressure of the insufflating fluid in the cavity at the predefined working pressure (Col. 12, line 56 up to Col. 13, line 5, due to the monitored pressure is  lower than the target pressure, the flow controller response to the monitored pressure, Col. 6, lines 31-40, shows that although  the flow controller response to both the cautery’s signal and monitored pressure, but the cautery device can be stopped from operating (off and no signal) and the fumes are still vacuumed and removed so that the only factor that is in play at this time in controlling the insufflation is the monitored pressure only) while the discharge controller is operating to increase the rate at which the insufflating fluid is being discharged from the cavity to temporarily increase the flow of insufflating fluid to the cavity, for in turn temporarily increasing the flow rate of the insufflating fluid through the cavity for removing the undesirable gas (Col. 12, line 56 up to Col. 13, line 5).
Re claim 234, Noda discloses in which the flow rate of the insufflating fluid is increased in response to the pressure in the cavity falling below the predefined working pressure (Col. 12, line 56 up to Col. 13, line 5).
Re claim 235, Noda discloses in which the discharge controller  is selectively and alternately operable in a first state to prevent discharge of the insufflating fluid from the cavity (Col. 12, line 56 up to Col. 13, line 5, valve is off and no discharging as the pressure inside the cavity within the predetermined values), and in a second state for permitting flow of the insufflating fluid from the cavity (during insufflation and discharge to supply gas to maintain the pressure inside the cavity), the discharge controller being operable from the first state to the second state in response to the first externally generated electrical or pneumatic control signal (as the fume increase, the 136 will increase the removing the fume by 136, Col. 13, lines 20-26) to increase the rate at which the insufflating fluid is discharged from the cavity (fume include the insufflating fluid, Col. 13, lines 20-26). 
Re claim 238, Noda discloses providing a pressure sensor (127, 126, 132, Col. 14, lines 6-15) for a pressure of the insufflating fluid indicative of the pressure of the insufflating fluid in the cavity (Col. 9, lines 7-10).  
Re claim 239, Noda discloses in which the discharge controller is operable from the second state (discharging) to the first state (stop discharging) in response to one of a second externally generated electrical or pneumatic control signal (signal from154, as the fume is stopped from the 152, Col. 12, lines 45-60).  
Re claim 240, Noda discloses in which timing of a predefined time period is commenced in response to the one of the signal generated by the instrument in the cavity being indicative of one of the commencement of operation of the instrument and the ceasing of operation of the instrument (Col. 12, lines 45-60), and the signal derived from a control system operating the instrument in the cavity being indicative of one of the commencement of operation of the instrument and the ceasing of operation of the instrument (Col. 12, lines 45-60, Col. 13, lines 31-37 as the cautery device is stopped and no fume is generated, the supply gas finished).
Re claim 241, Noda discloses in which the second externally generated electrical or pneumatic control signal is derived from one of a second manually generated signal (154, as the fume is stopped from the 152, Col. 12, lines 45-60), the signal generated by the instrument in the cavity being indicative of the ceasing of operation of the instrument (instrument 151,which work by the switch 154, as the fume is stopped from the 152 will control stopping the drawing the gas/ supplying the gas, Col. 12, lines 31-40), the signal derived from a control system operating the instrument in the cavity being indicative of the ceasing of operation of the instrument, and the timing out of the predefined time period (instrument 151,which work by the switch 154, as the fume is stopped from the 152 will control stopping the drawing the gas/ supplying the gas, Col. 12, lines 60-65).  
Re claim 242, Noda discloses in which the first manually generated signal is generated by an electrical bistate switch (foot switch 136 as the foot switch is on/off switch) being in a first state thereof (foot switch 136 is on), and the second manually generated signal is generated by the electrical bistate switch being in a second state thereof (foot switch 136 is off).  
Re claim 243, Noda discloses in which the electrical bistate switch comprises one of a hand operated electrical bistate switch and a foot pedal operated electrical bistate switch (foot switch 136).  
Re claim 244, Noda discloses in which the discharge controller comprises one of a discharge control valve and a vacuum pump (102 include valve 142).  
Re claim 245, Noda discloses in which the predefined working pressure is selectable, and lies in the range of 5 mmHg to 15 mmHg (wherein the pressure deference can be set and pressure difference can be less than 20, 80mmHg- 60 mmHg, Col. 11, lines 48-55, Col. 12, lines 1-15, or the relief valve work on 5 mmHg, Col. 13, lines 42-50).  
Re claim 246, Noda discloses in which the flow controller is operated in response to the monitored pressure of the insufflating fluid in the cavity under the control of a signal processor (128, 130, 123, processor135, Fig. 8, Col. 8, lines 5-20), and the discharge  controller  is operated in response to the first and second externally generated electrical or pneumatic control signals under the control of the signal processor (102, and the processor 152, Fig. 8, Col. 9, lines 47-55).  
Re claim 247, Noda discloses in which the discharge controller is operated from the second state (discharging) to the first state (stop discharging)  in response to the pressure in the cavity falling below a predefined minimum pressure (signal from154, as the fume is stopped from the 152 when the cavity pressure reach to a pressure lower than Po which can be set so that pressure difference can be less than 20, 80mmHg- 60 mmHg, Col. 11, lines 48-55, Col. 12, lines 1-15, or deference of the pressure can be around 5 mmHg lower than the cavity pressure, Col. 13, lines 42-50).
Re claim 248, Noda discloses in which the predefined minimum pressure is selectable, and lies in the range of 5 mmHg to 10 mmHg (pressure lower than Po can be set and pressure difference can be less than 20, 80mmHg- 60 mmHg, Col. 11, lines 48-55, Col. 12, lines 1-15, or deference of the pressure can be around 5 mmHg lower than the cavity pressure, Col. 13, lines 42-50).  
Re claim 249, Noda discloses in which the second externally generated electrical or pneumatic control signal is derived from the timing out of the predefined time period (154, as the fume is stopped from the 152, Col. 12, lines 45-60, Col. 13, lines 31-37 as the cautery device).  
Re claim 251, Noda discloses a method  (Fig. 8, abstract) for removing an undesirable gas from a cavity in the body of a human or animal subject during insufflating of the cavity (Fig. 8, abstract), the undesirable gas resulting from a procedure being carried out with an instrument in the cavity (151, abstract, Fig. 8), the method comprising: delivering insufflating fluid to the cavity through a flow controller (125, 128, 130, 135), monitoring the pressure of the insufflating fluid in the cavity, operating the flow controller (135) to maintain the pressure of the insufflating fluid in the cavity at a predefined working pressure in response to the monitored pressure of the insufflating fluid in the cavity (abstract, Col. 15, lines 15-25, Col. 1, line 65-Col. 2 line 20), providing a discharge controller (102, 142, 133) for controlling discharge of insufflating fluid from the cavity (Col. 9, lines 34-36, Col. 13, line 31-38, Col. 14, lines 35-40), operating the discharge controller in response solely to the pressure in the cavity to increase the rate at which the insufflating fluid and the undesirable gas is discharged from the cavity (Col. 12, line 56 up to Col. 13, line 5, due to the monitored pressure is  higher than the target pressure, the flow controller response to the monitored pressure), operating the flow controller in response solely to the monitored pressure in the cavity to continue to maintain the pressure in the cavity at the predefined working pressure (Col. 12, line 56 up to Col. 13, line 5, due to the monitored pressure is  lower than the target pressure, the flow controller response to the monitored pressure, Col. 6, lines 31-40, shows that although  the flow controller response to both the cautery’s signal and monitored pressure, but the cautery device can be stopped operating (off and no signal) and the fume still vacuumed and removed so that the factor that play at this time in controlling the insufflation is the monitored pressure only) while the discharge controller is operating to increase the rate at which the insufflating fluid and the undesirable gas is being discharged from the cavity (Col. 12, line 56 up to Col. 13, line 5).  
Re claim 252, Noda discloses in which the discharge controller is operated to increase the rate at which the insufflating fluid and the undesirable gas is discharged from the cavity in response to the pressure in the cavity exceeding one of the predefined working pressure and a predefined maximum pressure (second pressure, Col. 12, line 56 up to Col. 13, line 5).   
Re claim 253, Noda discloses in which the flow controller is operated to terminate delivery of the insufflating fluid into the cavity in response to the pressure in the cavity exceeding one of the predefined working pressure and the predefined maximum pressure (second pressure, Col. 12, line 56 up to Col. 13, line 5).    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 250 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda and further in view of Alkhamesi et al. (US. 20130211320A1)(“Alkhamesi”).

Re claim 250, Noda discloses a method for removing an undesirable gas from a cavity in the body of a human or animal subject during insufflating of the cavity (abstract, Fig. 8), the undesirable gas resulting from a procedure being carried out with an instrument in the cavity (151, Fig. 8), the method comprising: delivering insufflating fluid to the cavity through a flow controller (125, 128, 130, 123, 135), monitoring the pressure of the insufflating fluid in the cavity, operating the flow controller (135) to maintain the pressure of the insufflating fluid in the cavity at a predefined working pressure in response to the monitored pressure of the insufflating fluid in the cavity (abstract, Col. 15, lines 15-25, Col. 1, line 65- Col. 2, lines 20), providing a discharge controller (102, 142, 133)  for controlling discharge of insufflating fluid from the cavity (Col. 9, lines 34-36, Col. 13, lines 31-38, Col. 14, lines 35-40), operating the discharge controller to increase the rate at which the insufflating fluid is discharged from the cavity in response to a first externally generated control signal (as the response to extra pressure due to increase foot 136 see Col. 13, lines 20-26), the first externally generated control signal being derived from one of a first manually generated signal (foot 136), a signal generated by the instrument in the cavity being indicative of one of the operation of the instrument and the commencement of operation of the instrument (151, Col. 12, lines 31-64), and a signal derived from a control system (152) operating the instrument in the cavity being indicative of one of the operation of the instrument and the commencement of operation of the instrument (151, Col. 12 lines 31-64), operating the flow controller to continue to maintain the pressure of the insufflating fluid in the cavity at the predefined working pressure in response to the monitored pressure in the cavity (Col. 12, lines 56 up to Col. 13 line 15) while the discharge controller is operating to increase the rate at which the insufflating fluid is being discharged from the cavity to temporarily increase the flow of insufflating fluid to the cavity, for in turn temporarily increasing the flow rate of the insufflating fluid through the cavity for removing the undesirable gas (Col. 12, lines 56 up to Col. 13 line 15), but it fails to disclose that the first signal is pneumatic signal.
However, Alkhamesi discloses a surgical instrument (abstract) and wherein the operation of control (valve) can be uses a known alternative signal such as pneumatic, electronic or hydraulics (¶0029).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify method Noda so that the first signal is pneumatic signal as taught by Alkhamesi for the purpose using the suitable signal in a desired instrument (Alkhamesi, ¶0029).
Claim 254 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda and further in view of Wodenhouse et al. (US. 20110306972A1)(“Wodenhouse”).
Re claim 254, Noda disclose an example of the usage of instrument in cauterizing procedure, but fails to disclose specifically in which the undesirable gas is a gas resulting from a cryogenic procedure carried out in the cavity with the instrument.
However, Wodenhouse discloses a surgical instrument (abstract) and gas used can be cryogenic gas used in the patient is insufflated and suction (¶0053).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify method Noda so that in which the undesirable gas is a gas resulting from a cryogenic procedure carried out in the cavity with the instrument as taught by Wodenhouse for the purpose using the suitable working fluid in a desired instrument (Wodenhouse, ¶0053).

Response to Arguments
Applicant's arguments filed 6/1/2021 have been fully considered but they are not persuasive. 
In last two line of page 27 up to line 10 of page 27, the applicant argues that Noda fails to disclose claim 233 as revised. This is found not persuasive as Noda does read on the newly added limitation as in Col. 12, line 56 up to Col. 13, line 5, due to the monitored pressure is  lower than the target pressure, the flow controller response to the monitored pressure, Col. 6, lines 31-40, shows that although  the flow controller response to both the cautery’s signal and monitored pressure, but the cautery device can be stopped from operating (off and no signal) and the fume still vacuumed and removed so that the only factor in play at this time in controlling the insufflation is the monitored pressure only.
With regards to the explanation of different embodiments of Noda (which was not used in the rejection), such as (Figs. 1-7) in last paragraph of page 28 up to page 33 is considered but are not persuasive as they belong to embodiment which not used in the rejection.
In the second paragraph of page 36, the applicant discloses that Noda fails to disclose that the insufflator is operated in response solely to the monitored pressure in the cavity. This is found not persuasive as in Col. 12, line 56 up to Col. 13, line 5, due to the monitored pressure is  lower than the target pressure, the flow controller response to the monitored pressure, Col. 6, lines 31-40, shows that although  the flow controller response to both the cautery’s signal and monitored pressure, but the cautery device can be stopped from operating (off and no signal) and the fume still vacuumed and removed so that the only factor in play at this time in controlling the insufflation is the monitored pressure only.
Applicant would need to further provide limitations regarding the use of the controller in response to a monitored pressure in order to overcome the current rejection.
The argument with regards to newly add claims in page 39 with regards to Noda, see the rejection above with regards to Noda in view of Alkhamesi.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783